 

Case 2:21-cr-00015-Z-BR Document 40 Filed 07/29/21 Page1of1 PagelD 97

 
  
  

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff,
V. 2:21-CR-15-Z-BR-(1)
AARON BENNETT DAUGHERTY
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 14, 2021, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (‘Report and Recommendation”) in the above referenced cause.
Defendant Aaron Bennett Daugherty filed no objections to the Report and Recommendation within

the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that
the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Aaron Bennett Daugherty was knowingly and voluntarily entered;
ACCEPTS the guilty plea of Defendant Aaron Bennett Daugherty; and ADJUDGES Defendant

Aaron Bennett Daugherty guilty of Count One in violation of 18 U.S.C. § 2252A(a)(1). Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July 77, 2021.

 

MATZHEW J. KACSMARYK
UNJED STATES DISTRICT JUDGE
